Title: To John Adams from John Jay, 4 January 1791
From: Jay, John
To: Adams, John



Dear Sir
New York 4 Jany 1791—

A weeks Absence on a Visit to my friends at Rye, from whence I returned last Evening, prevented my having ‘till then, the Pleasure of recieving your very obliging Letter of the 20 Decr.—
For the Invitation with which you honor me, be pleased to accept my cordial acknowledgements—It is conveyed in Terms which enhance the compliment, & I accept it with that Satisfaction which which Politeness united with Sincerity seldom fail to excite.—
The season of the Year and the Objection of being both so long absent from our family, will not permit Mrs. Jay (who as well as two of the Children are but lately recovered from the malignant sore Throat) to favor me with her company to Philadelphia—I regret this the more as such an Excursion would otherwise conduce to her Health, and as my present official Duties separate us so often and so long. She joins with me in requesting the favor of you to present our best wishes & the Compliments of the Season to Mrs Adams—Accept the same from / Dear Sir / Your friend & Servt

John Jay